      Case 2:20-mj-02310-DUTY Document 5 Filed 08/18/20 Page 1 of 4 Page ID #:89



 1   NICOLA T. HANNA
     United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     DAVID T. RYAN (Cal Bar No. 295785)
 4   Assistant United States Attorney
     Terrorism and Export Crimes Section
 5        1500 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-4491
 7        Facsimile: (213) 894-2979
          E-mail:     david.ryan@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   IN RE: SEARCH WARRANT                    No. 20-MJ-2310

13                                            GOVERNMENT’S EX PARTE APPLICATION
                                              TO UNSEAL DOCUMENTS
14
                                              [UNDER SEAL]
15

16        The United States of America, by and through its counsel of
17   record, the United States Attorney for the Central District of
18   California and Assistant United States Attorney David T. Ryan, hereby
19   applies ex parte for an order to unseal the search warrant, the
20   application for the search warrant, and all attachments thereto in
21   the above-captioned matter.
22   //
23   //
24

25

26

27

28
     Case 2:20-mj-02310-DUTY Document 5 Filed 08/18/20 Page 2 of 4 Page ID #:90



 1        This ex parte application is based on the attached declaration

 2   of David T. Ryan.

 3
     Dated: August 18, 2020             Respectfully submitted,
 4
                                        NICOLA T. HANNA
 5                                      United States Attorney

 6                                      CHRISTOPHER D. GRIGG
                                        Assistant United States Attorney
 7                                      Chief, National Security Division

 8
                                            /S/
 9                                      DAVID T. RYAN
                                        Assistant United States Attorney
10
                                        Attorneys for Plaintiff
11                                      UNITED STATES OF AMERICA

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 2:20-mj-02310-DUTY Document 5 Filed 08/18/20 Page 3 of 4 Page ID #:91



 1                          DECLARATION OF DAVID T. RYAN
 2        I, David T. Ryan, declare as follows:

 3        1.     I am an Assistant United States Attorney in the United

 4   States Attorney’s Office for the Central District of California.             I

 5   am the attorney representing the government in this matter.

 6        2.     On May 21, 2020, the Court issued a search warrant in this

 7   case for the person of Daniel Leroy Jenkins (“JENKINS”), as well as a

 8   search warrant in case number 20-MJ-2309 for JENKINS’ residence, in

 9   connection with the government’s investigation of JENKINS for

10   transmitting threats in interstate commerce in violation of 18 U.S.C.

11   § 875(c).   The government also filed in this case an Ex Parte

12   Application for Order Sealing Documents (the “Application”).           The

13   Application sought to seal the search warrant, the application for

14   the search warrant, and all attachments thereto, to prevent public

15   disclosure of the nature, scope, and details of the investigation in

16   order to protect the integrity of the investigation.

17        3.     Later on May 21, 2020, the Court issued an Order sealing

18   the search warrant, the application for the search warrant, and all

19   attachments thereto.    The Court’s Order stated that the documents

20   “shall be kept under seal until further order of the Court, or until

21   the government determines that these materials are subject to its

22   discovery obligations in connection with criminal proceedings, at

23   which time they may be produced to defense counsel.”

24        4.     According to information provided to me by Federal Bureau

25   of Investigation (“FBI”) Special Agents and Task Force Officers, on

26   May 27, 2020, FBI Special Agents and Task Force Officers executed the

27   warrants for JENKINS’ person and residence and found, among other

28   things, numerous firearms, materials for manufacturing firearms, and

                                            3
     Case 2:20-mj-02310-DUTY Document 5 Filed 08/18/20 Page 4 of 4 Page ID #:92



 1   other firearm-related materials, the possession of which, according

 2   to California law enforcement officers, likely constitutes violations

 3   of California law.    Agents also interviewed JENKINS, who admitted his

 4   possession of those firearms and firearm-related materials.

 5        5.   The government seeks to provide a copy of the warrant, the

 6   application for the warrant, and all attachments thereto, to the Los

 7   Angeles County District Attorney’s Office and the Los Angeles

 8   Sheriff’s Department, which are currently investigating defendant for

 9   violations of state law in connection with the firearms and related

10   materials found during the execution of the warrants.

11        6.   For these reasons, the government seeks an Order from this

12   Court to unseal the warrant, the application for the search warrant,

13   and all attachments thereto.

14        7.   I declare under penalty of perjury under the laws of the

15   United States of America that the foregoing is true and correct to

16   the best of my knowledge and that this declaration is executed at Los

17   Angeles, California, on August 18, 2020.

18                                                  /s/ David T. Ryan
19                                              DAVID T. RYAN
20

21

22

23

24

25

26

27

28

                                            4
